Citation Nr: 1106087	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-25 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to an effective date earlier than June 16, 2008 for 
the award of a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, in which the RO, in pertinent part, 
granted entitlement to a TDIU, effective June 16, 2008.  

In a December 2009 decision, the Board denied entitlement to 
increased ratings for a lumbosacral strain superimposed on L5-S1 
with spondylolisthesis, evaluated as 20 percent disabling prior 
to June 16, 2008 and 40 percent disabling effective that date.  
The Board noted that, in August 2008, the Veteran had submitted a 
claim for a TDIU and referred this matter to the RO for 
appropriate action.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
November 2010 Joint Motion for Remand, the Secretary of Veterans 
Affairs (VA) and the Veteran, through his attorney, moved that 
the portion of the December 2009 Board decision which referred 
the claim for a TDIU to the RO be remanded.  The parties 
specifically noted that the remand was solely for the purpose of 
allowing the Board to address its referral rather than remand of 
the issue of entitlement to a TDIU.  The parties agreed that 
there was no error with respect to the schedular ratings assigned 
and that that portion of the decision should not be disturbed.  
The Court granted the motion by Order in November 2010.  

The Board recognizes that the Court has held that a request for a 
TDIU, whether expressly raised by Veteran or reasonably raised by 
the record, is not a separate claim for benefits, but rather, can 
be part of a claim for increased compensation.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant 
or the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for which 
an increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.  In this regard, 
VA's Office of General Counsel has stated that when the issue of 
entitlement to a TDIU for a particular service-connected 
disability or disabilities is raised in connection with a claim 
for an increased rating for such disability or disabilities, the 
Board would have jurisdiction to consider the TDIU issue.  If the 
Board determines that further action by the RO is necessary with 
respect to the claim for a TDIU, the Board should remand rather 
than refer the TDIU issue for further development.  See 
VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. 
Brown, 7 Vet. App. 398, 409 (1995).  

In this case, the Veteran's claim for a TDIU arose in the context 
of his claim for an increased rating for his service-connected 
low back disability, filed in April 2006.  He has asserted that 
he is unemployable due to that disability.  Accordingly, the 
claim for a TDIU was raised as an element of the increased rating 
claim.  In such a case, when an appeal of the increased rating 
claim is perfected, the appropriate course of action would be to 
remand, rather than refer, the claim for a TDIU for further 
development.  However, the question of referral versus remand of 
the Veteran's claim for a TDIU in this case is essentially a moot 
point, as the claim for a TDIU was granted in the February 2009 
rating decision, prior to issuance of the Board's December 2009 
decision.  It appears that documents relating to that award were 
placed in a temporary folder and were not part of the record 
forwarded to the Board in August 2009.  As discussed above, the 
Veteran has perfected an appeal in regard to a claim for an 
earlier effective date for the award of a TDIU.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Board's review of the claims file reveals that further action 
on the claim on appeal is warranted.  

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2010).  For purposes of assigning an effective date, the award 
of TDIU is an award of increased disability compensation.  Wood 
v. Derwinski, 1 Vet. App. 367, 369 (1991).  

In the case of a claim for an increased rating, if an increase in 
disability occurred within one year prior to the date of claim, 
the increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more than 
one year prior to the claim, the increase is effective the date 
of claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. 
§ 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o); VAOPGCPREC 12-98 (1998).  In making this 
determination the Board must consider all of the evidence, 
including that received prior to previous final decisions.  Hazan 
v. Gober, 10 Vet. App. 511 (1997).  

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered as 
one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including the 
bilateral factor, if applicable, (2) Disabilities resulting from 
common etiology or a single accident, (3) Disabilities affecting 
a single body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) Multiple injuries 
incurred in action, or (5) Multiple disabilities incurred as a 
prisoner of war.  38 C.F.R. § 4.16(a).  

It is the policy of VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), an extra-schedular rating is for consideration where 
the veteran is unemployable due to service connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-service 
connected condition and advancing age, which would justify TDIU.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

As discussed in the introduction, the Veteran asserts that he is 
unemployable due to his service-connected low back disability.  
On April 24, 2006, the Veteran filed a claim for an increased 
rating of his service-connected low back disability.  In an 
August 2006 rating decision, the RO granted an increased, 20 
percent rating, for the low back disability, effective April 24, 
2006.  In September 2006, the Veteran filed a notice of 
disagreement with the rating assigned and subsequently perfected 
an appeal.  

As discussed above, the Court has held that a request for a TDIU, 
whether expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but is rather part 
of the adjudication of a claim for increased compensation. Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a disability, it 
is part of the claim for benefits for the underlying disability.  
Id. at 454.  

In support of his April 2006 claim for an increased rating, 
evidence was received which indicated that the Veteran was unable 
to maintain employment.  For example, during a January 2007 
hearing at the RO regarding his claim for an increased rating for 
his low back disability, the Veteran reported that he was on 
Social Security disability and that part of the grant of Social 
Security disability was based on his back disability.  Thus, a 
claim for a TDIU was reasonably raised by the record.  See 
Roberson, 251 F.3d at 1378.  Under the Court's reasoning in Rice, 
the inferred claim for a TDIU is considered part of the Veteran's 
April 2006 claim for an increased rating for a low back 
disability.  Therefore, even though the Veteran's formal claim 
for a TDIU was not received by VA until August 2008, a claim for 
a TDIU was actually received on April 24, 2006 the date of 
receipt of the claim for an increased rating.  

The Veteran's attorney asserts that a TDIU is warranted effective 
from November 2001.  In support of this assertion, he has 
submitted an October 2009 vocational assessment performed by a 
private vocational consultant.  This consultant acknowledged 
review of the claims file for the purpose of determining the date 
upon which the Veteran was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  The vocational consultant acknowledged 
that, in addition to his service-connected disabilities, the 
Veteran suffers from obesity, sleep apnea, hypertension, and 
chronic airway obstruction, and underwent a hemilaminectomy at 
C6-7 in March 1985 as a result of a slip and fall injury.  The 
consultant noted that the Veteran had an 8th grade education with 
no GED and had worked as a heavy equipment operator from his 
separation from service until stopping work in October to 
November 2001 due to deterioration of his back problems.  He 
attempted a six week return to employment in October 2003 due to 
financial considerations, but found he was unable to continue due 
to his back.  The consultant opined that the Veteran was 
incapacitated from work in October to November 2001 and that the 
2003 attempt to return to work could be considered a trial 
attempt which was short-lived due to continued back problems.  
The consultant concluded, within a reasonable degree of 
vocational certainty, that the Veteran became unable to secure or 
follow a substantially gainful occupation due to his service-
connected back condition in October to November 2001.  He added 
that, while he had reviewed the entire claims file and considered 
all of the Veteran's other conditions, service-connected and 
nonservice-connected, it was his opinion that the Veteran's 
inability to secure or follow a substantially gainful occupation 
was due solely to his service-connected back condition.  In his 
July 2010 brief to the Court, the Veteran's attorney stated that 
the record reviewed by the vocational consultant was the Record 
Before the Agency (RBA) from the Veteran's appeal of a December 
2008 Board decision which denied increased ratings for the 
service-connected low back disability.  

In the February 2009 rating decision, the RO granted a TDIU 
effective June 16, 2008, the first date the Veteran met the 
schedular criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a).  
The Board notes that, prior to June 16, 2008, service connection 
was in effect for lumbosacral strain superimposed on L5-S1 
spondylolisthesis (evaluated as 10 percent disabling from 
February 13, 1998 and 20 percent disabling from April 24, 2006), 
right leg radiculopathy associated with lumbosacral strain 
superimposed on L5-S1 spondylolisthesis (evaluated as 10 percent 
disabling from April 24, 2006), diabetes mellitus (evaluated as 
20 percent disabling from May 26, 2006), and depressive disorder 
associated with lumbosacral strain superimposed on L5-S1 
spondylolisthesis (evaluated as 30 percent disabling from May 26, 
2006).  The Veteran's combined disability rating was 10 percent 
from February 13, 1998, 30 percent from April 24, 2006, and 60 
percent from May 26, 2006.  38 C.F.R. § 4.25.  The disability 
ratings for the low back disorder, right leg radiculopathy, and 
depressive disorder may be combined, as they result from a common 
etiology (lumbosacral strain superimposed on L5-S1 
spondylolisthesis).  The combined rating for these disabilities 
is 50 percent from May 26, 2006.  Thus, the schedular criteria 
for TDIU were not met prior to June 16, 2008.  

The failure to satisfy the schedular criteria of 38 C.F.R. 
§ 4.16(a), however, does not necessarily preclude the assignment 
of TDIU benefits prior to that date, in that such benefits can be 
assigned on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  

The Board notes that, while the Veteran asserts that he is 
unemployable solely due to service-connected disability, and his 
assertion is supported by the October 2009 opinion of the 
vocational consultant, records of VA treatment reflect that, in 
November 2002, during follow-up for sleep apnea, the Veteran 
reported that he estimated that he slept less than five hours per 
night and was exceedingly sleepy during the day, such that he was 
unable to work.  During a VA hypertension examination in May 
2007, he reported that he was on Social Security disability for 
COPD and back-related problems.  On VA examination performed in 
conjunction with his claim for service connection for depression 
in September 2007, the Veteran reported that he had not worked in 
the last five years, adding that he had his own construction 
business, but had to stop working because of the severity of his 
back injury and sleep apnea.  He stated that he was falling 
asleep on the job which involved running heavy equipment.  The 
examiner commented that the Veteran supported himself on Social 
Security disability, which he received for a variety of medical 
conditions, including his back and sleep apnea.  

While the vocational consultant indicated that he considered the 
Veteran's service-connected and nonservice-connected 
disabilities, he did not specifically address the evidence of 
record indicating that the Veteran was unemployable due to his 
low back disability and sleep apnea and/or COPD.  In addition, 
the Board notes that, other than a January 2001 assessment of low 
back syndrome, unchanged, records of VA treatment dated from 1998 
to 2003 currently associated with the claims file are negative 
for complaints or findings regarding the service-connected low 
back disability.  Based on the foregoing, the Board finds that a 
medical opinion to address whether the Veteran's service-
connected disabilities, alone, were of such nature and severity 
as to prevent him from securing or following substantially 
gainful employment prior to June 16, 2008 would be helpful in 
resolving this claim.  See 38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  In rendering the opinion, the examiner should 
specifically consider and address the evidence of record 
indicating that the Veteran was unemployable due to his back 
disability and sleep apnea and/or COPD, as well as the October 
2009 opinion of the vocational consultant.  

In addition, the Board notes that, while, the Social Security 
Administration (SSA) submitted records in response to a request 
from the RO in March 2008, these records consist solely of VA 
treatment records and the report of pulmonary function testing 
performed at a private hospital in January 2003.  The actual SSA 
decision awarding disability benefits has not been associated 
with the claims file.  While SSA records are not controlling for 
VA determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on 
notice of the existence of SSA records, it must seek to obtain 
those records before proceeding with the appeal.  See Murincsak; 
see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the 
SSA decision is potentially pertinent to the claim on appeal it 
should be requested.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated him for any of his service-connected 
disabilities between October 2001 and June 
16, 2008.  After the Veteran has signed the 
appropriate releases, any records not 
already associated with the claims file 
should be obtained and associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  The RO should obtain from the SSA a 
copy of any decision regarding the 
Veteran's claim for disability benefits, as 
well as copies of all medical records 
underlying those determinations which were 
not previously furnished to the RO in March 
2008.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should forward the claims file to an 
appropriate physician to obtain an opinion 
regarding the impact of the Veteran's 
service-connected disabilities on his 
employability prior to June 16, 2008.  The 
physician should review the claims file 
prior to rendering his or her opinion and a 
notation to the effect that this record 
review took place should be included in the 
opinion.  

The physician should indicate whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran's 
service-connected disabilities, alone, 
precluded his obtaining and retaining 
substantially gainful employment consistent 
with his education and occupational 
experience prior to June 16, 2008.  The 
examiner is advised that the only service-
connected disability prior to April 24, 
2006 was lumbosacral strain superimposed on 
L5-S1 spondylolisthesis.  Service 
connection has been in effect for right leg 
radiculopathy since April 24, 2006, and 
service connection has been in effect for 
depressive disorder and diabetes mellitus 
since May 26, 2006.  

The examiner should specifically consider 
and address the evidence of record that the 
Veteran was unable to work due to his back 
disability and sleep apnea and/or COPD as 
well as the October 2009 report of the 
vocational consultant.  

4.  After ensuring that the development is 
complete, re-adjudicate the claim.  The RO 
should specifically consider and address 
whether an extraschedular TDIU, pursuant to 
38 C.F.R. § 4.16(b), is warranted prior to 
June 16, 2008.  If the claim is not fully 
granted, issue a supplemental statement of 
the case before returning the claim to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



